DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: inter-vehicle distance determination unit, following control unit, and relative positional relation determination unit,  in claims 1, 2, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kade (US 2009/0157276) in view of Rebhan (US 2016/0304092) 
As to claim 1 Kade discloses a vehicle control device, comprising:
an inter-vehicle distance determination unit configured to determine an inter-vehicle distance that is a distance between a host vehicle and preceding vehicle(Abstract “An adaptive cruise control system automatically sets a desired headway value upon system initiation. If a preceding vehicle is not detected the desired headway is established at a predetermined value. If a preceding vehicle is detected the control compares the actual headway to a predetermined minimum value and predetermined maximum value to select a desired headway.”) and
a following control unit configured to perform a following control with respect to the preceding vehicle based on the inter-vehicle distance determined by the inter-vehicle distance determination unit (Abstract “Following the desired headway value being established, the value is stored in the control and the adaptive cruise control system begins customary operations.”), 
Kade does not explicitly disclose wherein the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state, and 
Rebhan teaches wherein the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state(Paragraph 56 “The extension or reduction of the current (preset) gap indicated by the adaptation indicators can be carried out, for example, by changing between predetermined gap settings (variant 1) or by switching from constant gap values to continuous gap values (variant 2).”), 
a minimum value of the inter-vehicle distance configured to be determined by the inter-vehicle distance determination unit in the second control state is greater than a minimum value of the inter-vehicle distance configured to be determined by the inter-vehicle distance determination unit in the first control state(Paragraph 58 “ In variant 2, the target gap computing unit 7 switches from constant gap values to continuous gap values, wherein the time gap value for each gap setting gets adapted. If the traffic situation assessment unit 8 suggests adapting (reduce/enlarge) the initially selected gap size to the current traffic flow (environment conditions) and, for example, gap setting “2” out of the gap settings “1”: 2s, “2”: 2,4s and “3”: 2,8s has been chosen by the user, the target gap computing unit 7 keeps gap setting “2”, but changes gap setting “2” to 2,2s and gap setting “3” to 2,5s. Gap setting “1” is not reduced, because it is already the legal minimum. In other words, the target gap computing unit 7 adapts the value of gap setting n (if n>1) to a value ∈ [value(gap setting n−1), . . . , value(gap setting n)) if traffic situation assessment unit 8 suggests to reduce the gap and the target gap computing unit 7 adapts the value of gap setting n (if n<n.sub.max) to a value ∈ [value(gap setting n), . . . ,value(gap setting n+1)] if traffic situation assessment unit 8 suggests to enlarge the selected gap.”).
It would have been obvious to one of ordinary skill to modify Kade to include the teachings of having different control states for the purpose of automating the control of the distance between the preceding vehicle and the host vehicle.
As to claim 2 discloses a vehicle control device, comprising: 
an inter-vehicle distance determination unit configured to determine an inter-vehicle distance that is a distance between a host vehicle and a preceding vehicle(Abstract “n adaptive cruise control system automatically sets a desired headway value upon system initiation. If a preceding vehicle is not detected the desired headway is established at a predetermined value. If a preceding vehicle is detected the control compares the actual headway to a predetermined minimum value and predetermined maximum value to select a desired headway.”) ; and
a following control unit configured to perform a following control with respect to the preceding vehicle based on the inter-vehicle distance determined by the inter-vehicle distance determination unit(Abstract “Following the desired headway value being established, the value is stored in the control and the adaptive cruise control system begins customary operations.”), 
Kade does not explicitly disclose wherein the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state, and 
Rebhan teaches wherein the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state(Paragraph 56 “The extension or reduction of the current (preset) gap indicated by the adaptation indicators can be carried out, for example, by changing between predetermined gap settings (variant 1) or by switching from constant gap values to continuous gap values (variant 2).”), and 

a maximum adjustable range of the inter-vehicle distance configured to be adjusted by the inter-vehicle distance determination unit in the second control state is narrower than a maximum adjustable range of the inter-vehicle distance configured to be adjusted by the inter-vehicle distance determination unit in the first control state(Paragraph 58 “In variant 2, the target gap computing unit 7 switches from constant gap values to continuous gap values, wherein the time gap value for each gap setting gets adapted. If the traffic situation assessment unit 8 suggests adapting (reduce/enlarge) the initially selected gap size to the current traffic flow (environment conditions) and, for example, gap setting “2” out of the gap settings “1”: 2s, “2”: 2,4s and “3”: 2,8s has been chosen by the user, the target gap computing unit 7 keeps gap setting “2”, but changes gap setting “2” to 2,2s and gap setting “3” to 2,5s. Gap setting “1” is not reduced, because it is already the legal minimum. In other words, the target gap computing unit 7 adapts the value of gap setting n (if n>1) to a value ∈ [value(gap setting n−1), . . . , value(gap setting n)) if traffic situation assessment unit 8 suggests to reduce the gap and the target gap computing unit 7 adapts the value of gap setting n (if n<n.sub.max) to a value ∈ [value(gap setting n), . . . ,value(gap setting n+1)] if traffic situation assessment unit 8 suggests to enlarge the selected gap.”).
It would have been obvious to one of ordinary skill to modify Kade to include the teachings of having different control states for the purpose of automating the control of the distance between the preceding vehicle and the host vehicle.
As to claim 3 Kade discloses a vehicle control device further comprising a relative positional relationship determination unit configured to determine a relative positional relationship between the host vehicle and the preceding vehicle based on an operation made by a user(Abstract), 
wherein the inter-vehicle distance determination unit determines the inter-vehicle distance based on the relative positional relationship determined by the relative positional relationship determination unit(Abstract).
	As to claim 4 the claim is interpreted and rejected as in claim 3.
As to claim 5 Rebhan teaches a vehicle control device wherein, in a case that the relative positional relationship is changed in one of the first control state and the second control state, the inter-vehicle distance determination unit determines the inter-vehicle distance based on the changed relative positional relationship in another of the first control state and the second control state(Paragraph 53-54).
As to claim 6 the claim is interpreted and rejected as in claim 6.
As to claim 11 Rebhan teaches a vehicle control device wherein the inter-vehicle distance in the second control state when the relative positional relationship is minimum is longer than the inter-vehicle distance in the first control state when the relative positional relationship is minimum (Paragraph 58).
As to claim 12 the claim is interpreted and rejected as in claim 11.
As to claim 13 Kade discloses a vehicle control device, comprising: 
a relative positional relationship determination unit configured to determine a relative positional relationship between a host vehicle and a preceding vehicle (Abstract “If a preceding vehicle is not detected the desired headway is established at a predetermined value. If a preceding vehicle is detected the control compares the actual headway to a predetermined minimum value and predetermined maximum value to select a desired headway.”); 
an inter-vehicle distance determination unit configured to determine an inter-vehicle distance that is a distance between the host vehicle and the preceding vehicle, based on the relative positional relationship determined by the relative positional relationship determination unit(Abstract “An adaptive cruise control system automatically sets a desired headway value upon system initiation. If a preceding vehicle is not detected the desired headway is established at a predetermined value. If a preceding vehicle is detected the control compares the actual headway to a predetermined minimum value and predetermined maximum value to select a desired headway.”); and 
a following control unit configured to perform a following control with respect to the preceding vehicle based on the inter-vehicle distance determined by the inter-vehicle distance determination unit (Abstract “Following the desired headway value being established, the value is stored in the control and the adaptive cruise control system begins customary operations.”),
Kade does not explicitly disclose wherein the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state 
Rebhan teaches wherein the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state(Paragraph 56 “The extension or reduction of the current (preset) gap indicated by the adaptation indicators can be carried out, for example, by changing between predetermined gap settings (variant 1) or by switching from constant gap values to continuous gap values (variant 2).”), and 
in the first control state, the inter-vehicle distance determination unit determines the inter-vehicle distance based on the relative positional relationship determined by the relative positional relationship determination unit based on an operation made by a user, and in the second control state, the inter-vehicle distance determination unit determines the inter-vehicle distance based on a distance determined in advance(Paragraph 55-58 “The target gap computing unit 7 can be adapted to receive (e.g. by switch or menu entry) commands from the driver (user) to turn on/off the gap size adaptation. For example, if the gap size adaptation is switched off, the output from the traffic situation assessment unit 8 is ignored. The extension or reduction of the current (preset) gap indicated by the adaptation indicators can be carried out, for example, by changing between predetermined gap settings (variant 1) or by switching from constant gap values to continuous gap values (variant 2).”).
It would have been obvious to one of ordinary skill to modify Kade to include the teachings of having different control states for the purpose of automating the control of the distance between the preceding vehicle and the host vehicle.
As to claim 14 Kade discloses a vehicle control device wherein an upper limit of a speed of the host vehicle in the second control state is lower than the upper limit of the speed of the host vehicle in the first control state(Abstract).
As to claim 15 Kade discloses a vehicle control device wherein the inter-vehicle distance in the second control state is shorter than the inter-vehicle distance in the first control state when the relative positional relationship is maximum(Paragraph 25-26).
	As to claim 16 the claim is interpreted and rejected as in claim 1.
As to claim 17 the claim is interpreted and rejected as in claim 2.
As to claim 18 the claim is interpreted and rejected as in claim 13.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kade (US 2009/0157276) in view of Rebhan (US 2016/0304092) as applied to claim 1 above, and in further view of Schubert (US 2017/0259822)
As to claim 7 Schubert teaches a vehicle control device wherein, in a case that the relative positional relationship is changed while the host vehicle is stopped, the following control unit applies the inter-vehicle distance, which is determined by the inter-vehicle distance determination unit based on the changed relative positional relationship after the host vehicle has started (Paragraph 31-33).
It would have been obvious to one of ordinary skill to determine the intervehicle distance in a stop and go situation for the purpose of adapting the distance based on traffic situation. 
	As to claim 8 the claim is interpreted and rejected as in claim 7.
As to claim 9 Schubert teaches a vehicle control device wherein, the inter-vehicle distance determination unit determines, based on the relative positional relationship, the inter-vehicle distance for when the host vehicle is made to stop(Paragraph 31).
	As to claim 10 the claim is interpreted and rejected as in claim 9.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
5/13/2022